Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 1/14/2021 is acknowledged.
Claims 1-14 and 21-26 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Pub. No. 2018/0151745 A1), hereafter referred to as Chang. 

As to claim 1, Chang discloses a semiconductor device (fig 17A-B, [0021]) comprising:
a substrate (10, [0051]);
a first fin structure disposed over the substrate (upper portion 24 of fin 20 over substrate 10), wherein the first fin structure contains a semiconductor material ([0057]);
a gate dielectric layer (100; [0080]) disposed over upper and side surfaces of the first fin structure (24);
a gate electrode layer (115; [0086]) formed over the gate dielectric layer (100); and 
a second fin structure (structure 120 is considered to be a fin structure since it is fin-shaped) disposed over the substrate (10), wherein the second fin structure (120) is physically separated from the first fin 

As to claim 4, Chang discloses the semiconductor device of claim 1 (paragraphs above),
wherein the gate dielectric layer (100) is in direct contact with the second fin structure (120). 

As to claim 5, Chang discloses the semiconductor device of claim 1 (paragraphs above),
a conductive structure (130; [0091]) disposed over, and electrically coupled to, a portion of the ferroelectric material (120). 

As to claim 6, Chang discloses the semiconductor device of claim 1 (paragraphs above),
wherein the gate dielectric layer (100) is disposed over an upper segment of the first fin structure (24); and 


As to claim 7, Chang discloses the semiconductor device of claim 1 (paragraphs above),
wherein the ferroelectric material contains hafnium oxide, hafnium zirconium oxide, hafnium aluminum oxide, lead zirconium titanium oxide, barium titanium oxide, or combinations thereof ([0092]. 

As to claim 21, Chang discloses a semiconductor device (fig 17A-B, [0021]), comprising:
a substrate (10, [0051]);
a semiconductor fin structure protruding vertically out of the substrate (upper portion 24 of fin 20 over substrate 10; [0057]);
a ferroelectric fin structure protruding vertically out of the substrate (structure 120 is considered to be a fin structure since it is fin-shaped and is taught in [0092] to be made of a ferroelectric material and extends out of the substrate 10 with intervening layers similar to that of the Applicant’s ferroelectric fin 300 with the intervening layer 230 between the substrate 
a gate structure (conductive gate structure 130) disposed over both the semiconductor fin structure (24) and the ferroelectric fin structure (120). 

As to claim 22, Chang discloses the semiconductor device of claim 21 (paragraphs above),
an interfacial layer (shown in figure 17A and labeled in figure 13A, 28) that is disposed on upper and side surfaces of the semiconductor fin structure (22), but not on the ferroelectric fin structure (120). 

As to claim 23, Chang discloses the semiconductor device of claim 21 (paragraphs above),
a dielectric structure (100) disposed between the semiconductor fin structure (24) and the ferroelectric fin structure (120); and 
a liner layer (26) is between the dielectric structure (100) and the semiconductor fin structure (24), but not between the dielectric structure (100) and the ferroelectric fin structure (120). 
 
As to claim 24, Chang discloses the semiconductor device of claim 23 (paragraphs above),
wherein the dielectric structure (100) includes multiple dielectric sub-layers ([0080]-[0082]). 

As to claim 25, Chang discloses the semiconductor device of claim 23 (paragraphs above),
wherein the gate structure (130) is disposed over the dielectric structure (100). 

As to claim 26, Chang discloses the semiconductor device of claim 23 (paragraphs above),
a dielectric layer ([0082]; interfacial layer is considered to be the first dielectric structure and the high-k dielectric layer is considered to be the dielectric layer) disposed over the dielectric structure (interfacial layer) and below the gate structure (130). 

Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota et al. (US Pub. No. 2020/0243687 A1), hereafter referred to as Ota.

As to claim 8, Ota discloses a semiconductor device (fig 14-15, [0028]), comprising:
a channel region (region of fin FA below GE2) formed in a substrate (SB);
a gate stack (GI and GE2) that includes a gate dielectric (GI) disposed over the channel region (FA) and a gate electrode (GE2) disposed over the gate dielectric (GI; [0126]-[0128]);
an isolation structure (EI; [0128]) disposed externally to the gate stack (GI and GE2); and 
a ferroelectric layer (FR; [0134]) disposed over the isolation structure (EI);
wherein the ferroelectric layer (FR) is electrically coupled to the gate stack (GE2). 

As to claim 9, Ota discloses the semiconductor device of claim 8 (paragraphs above),
a first conductive electrode (PG1 including portion of GE2 that is on EI that leads to the GE2 portion surrounding FA) disposed between the isolation structure (EI) and the ferroelectric layer (FR); and 


As to claim 10, Ota discloses the semiconductor device of claim 9 (paragraphs above),
wherein the second conductive electrode (PG2) is electrically coupled to the gate electrode (GE2) through a component of a multilayer interconnect structure (component PG1 including structure IL1). 

As to claim 11, Ota discloses the semiconductor device of claim 9 (paragraphs above),
wherein an area of the second conductive electrode (PG2) is smaller than or equal to that of the first conductive electrode (PG2 including portion of GE2 on EI) with respect to a top view (shown in figure 14). 

As to claim 12, Ota discloses the semiconductor device of claim 8 (paragraphs above),
wherein a top surface of the isolation structure (EI) is substantially co-planar with a bottom surface of the gate stack (GI; specifically, the 

As to claim 14, Ota discloses the semiconductor device of claim 8 (paragraphs above),
wherein the ferroelectric layer contains hafnium oxide, hafnium zirconium oxide, hafnium aluminum oxide, lead zirconium titanium oxide, barium titanium oxide, or combinations thereof ([0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Chang.

As to claim 13, Ota discloses the semiconductor device of claim 8 (paragraphs above),
Ota does not disclose wherein the gate stack further includes an interfacial layer disposed between the gate dielectric and the gate electrode. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the interfacial layer of Chang in the gate stack of Ota since this will create a buffer layer to improve connection between the semiconductor channel layer and the gate electrode layer of the fin-FET.  

Pertinent Art
US2018/0182860; US2017/0141235; US2003/0235067; US20130270620 and US20180374964 teach the general state of the art with respect to the formation of ferroelectric layers with Fin-FET structures, as well as semiconductor device structures including MOS-capacitors in a fin-shape along with Fin-FETs.  

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of dependent claim 2.  Specifically, a portion of the gate dielectric layer is disposed over upper and side surfaces of the second fin structure.  Claim 3 is objected as being allowable because of its dependence on allowable claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/19/2021